DETAILED ACTION

The following is an Allowance in response to Applicant's application filed on 10/14/21.  Claims 1-6, 8-14 are currently pending and have been allowed.

REASONS for ALLOWANCE

Claims 1-6, 8-14 are allowed.
The claims are eligible subject matter because the abstract idea is integrated into practical application by necessarily being rooted in technology.  The claims are eligible over the art in light of applicant’s remarks on 10/14/21, especially p. 7-9 of these remarks.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure, yet insufficient, either singularly or in combination with one or more of the remaining prior art references of record to render the claimed invention anticipated or obvious. Furthermore, neither the below pertinent prior art, nature of the problem, nor knowledge of a person having ordinary skill in the art provides for any predictable or reasonable rationale to combine prior art teachings in attempt to render the claimed invention obvious:

A.  McGreevy et al. (US 2010/0079488 A1), a visualization system utilizing preconfigured overlay models and data models to create overlay displays representing different views of 

B. Wang (US 2015/0323926 A1), an automation operating and management system that consolidates and analyzes inputs from multiple machines within an automated enterprise to predict failures and provide instructions for counteractions to prevent failures during machine operation, and to identify opportunities for efficiency improvement, including actions for reduction in peak power consumption demand within a facility including multiple machines

C. Oka et al. (US 2018/0356804 A1), a management system associated with a manufacturing line including one or more facilities where each of the facilities is configured to process each workpiece according to order information and includes a collecting means for collecting event information about a process that takes place in each of the facilities; a classifying means for classifying, on the basis of a generation source and content of each piece of event information, the event information collected by the collecting means, into sets of event information generated due to the same workpiece; a generation means for generating data which represents process circumstances for each workpiece on the basis of the event information belonging to each of the sets classified by the classifying means; and a visualizing means for visualizing process progression 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to Sujay Koneru whose telephone number is 571-270-3409.  The examiner can normally be reached on Monday thru Friday, 9 to 5.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Patricia Munson can be reached on 571- 270-5396.  The fax phone number for the organization where this application or proceeding is assigned is 571-270-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SUJAY KONERU/
Primary Examiner, Art Unit 3624